UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4906


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN NEVOYLE DICKERSON, a/k/a Hebe,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      G. Steven Agee, Circuit
Judge, sitting by designation; Samuel G. Wilson, District Judge.
(7:10-cr-00011-SGW-1)


Submitted:   May 31, 2011                       Decided:   June 22, 2011


Before KING and    DIAZ,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton,      Federal Public Defender, Fay F. Spence,
Assistant Federal     Public Defender, Roanoke, Virginia, for
Appellant. Timothy    J. Heaphy, United States Attorney, Donald R.
Wolthuis, Assistant    United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin Nevoyle Dickerson pled guilty to conspiracy to

distribute and possess with intent to distribute more than 1000

grams of heroin, in violation of 21 U.S.C. § 846 (2006), and

attempt     to        distribute      more       than     100     grams    of        heroin,      in

violation       of     § 846.         The    court      sentenced        him    as     a   career

offender to 262 months’ imprisonment.                         Dickerson argues that his

sentence       is     procedurally       unreasonable           because     the       court      (1)

presumed the reasonableness of a within-Guidelines sentence, (2)

failed     to       explain     why     it       rejected       his    argument       that       his

extraordinary cooperation warranted a greater than three-level

sentence reduction, and (3) failed to explain why it rejected

his arguments that the career offender Guidelines should not

apply.    Finding no error, we affirm.

               In     determining       the       procedural          reasonableness         of    a

sentence,        we       consider    whether          the    district     court        properly

calculated          the    advisory     Guidelines           range,     considered         the    18

U.S.C.     §        3553(a)     (2006)       factors,         analyzed         any     arguments

presented        by       the   parties,         and    sufficiently           explained         the

selected       sentence.         Gall       v.   United      States,      552    U.S.      38,    51

(2007).        “Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on

the record an individualized assessment based on the particular

facts of the case before it.”                     United States v. Carter, 564 F.3d

                                                  2
325, 330 (4th Cir. 2009) (internal quotation marks omitted).

The    explanation     must    be    sufficient         to    allow    for    “meaningful

appellate review,” id. at 328, such that the appellate court

need “not guess at the district court’s rationale.”                               Id. at 329

(internal quotation marks omitted).

             Dickerson asserts that the district court improperly

applied     a   presumption         of    reasonableness         in    fashioning         his

sentence.       In Rita v. United States, 551 U.S. 338 (2007), the

Supreme Court held that an appellate court may presume that a

within-Guidelines sentence is reasonable.                      Id. at 351.           We have

recognized, however, that “Rita presumptions are forbidden in

sentencing courts . . . [because] they confer the force of law

upon the Guidelines.”               United States v. Mendoza-Mendoza, 597

F.3d 212, 217 (4th Cir. 2010).                  If the district court applies a

presumption      of    reasonableness            in     the     initial           sentencing

proceeding, the “sentence is procedurally unreasonable.”                              Id. at

216-17.     On the other hand, we have explained that a district

court does not impermissibly apply a presumption in favor of a

Guidelines sentence if it “use[s] the Guidelines to orient its

thinking” and “the process of sentencing begins with correctly

calculating the Guidelines sentencing range.”                         Id. at 217.         Nor

does    a   district    court       violate      Rita    “simply      by     selecting      a

Guidelines      sentence      in    the   case    or     by    deeming       it    the   most

fitting or appropriate sentence for the case.”                         Id.        Our review

                                            3
of the record leads us to conclude that the sentencing court

considered     its      obligations         under     § 3553(a)     without        any

impermissible       presumption         that    a    Guidelines     sentence       was

reasonable.

            Next, Dickerson claims that the district court failed

to explain why it rejected his arguments for a below-Guidelines

sentence and that the career offender Guidelines should not be

applied to him.           Dickerson preserved these issues for appeal

“[b]y drawing arguments from § 3553 for a sentence different

than the one ultimately imposed.”                   United States v. Lynn, 592

F.3d 572, 578 (4th Cir. 2010).              Thus, our review is for an abuse

of discretion.         Id. at 581, 583-84.              If the district court

procedurally      erred      and    thus   abused    its     discretion,    we     must

reverse unless the error is harmless.                Id. at 581, 585.

            The     court’s        statements   at    sentencing,       taken    as    a

whole,     indicate     that       it   considered     and     rejected     each      of

Dickerson’s arguments.              The court determined that, based upon

the facts before it, Dickerson deserved a low-end Guidelines

sentence.     On the record, we conclude without difficulty that

the district court did not procedurally err.

            The judgment of the district court is affirmed.                           We

dispense     with     oral     argument     because     the     facts     and    legal




                                           4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                                5